Foster, J.
The cloth coverings of the billiard tables were originally the property of the defendant. The plaintiff has acquired no title to them by contract or in any other manner, unless by reason of their having been placed upon the tables of which he was the owner. It was agreed at the trial that the coverings could- be, and were, removed without injury to the tables. They did not therefore become by accession the prop- . erty of the plaintiff, and were not so annexed to and incorporated with the tables that the real owner lost the right to take them off and to continue to treat them as his own.
If the coverings had been owned by McKnight, who made the bargain under which the defendant put them on the tables, a different rule might have applied. But McKnight, by false representations, induced the defendant to cover the tables, and when this fraud was discovered the defendant had the right to rescind the agreement which he had been thereby induced to make with McKnight, and might lawfully take back his property. Under such circumstances, the plaintiff had no title to sustain an action of tort for the conversion of this property; and the exceptions are overruled.